Pfeifer, J.,
concurring separately.
{¶ 14} Although I authored the majority opinion in this case, I write separately to emphasize that this case underscores one reason that the death penalty should be abolished. Over 17 years ago, this court affirmed the sentence of death in this case; I concurred in that decision. 81 Ohio St.3d 133, 136, 156, 689 N.E.2d 929 (1998). It is possible that Keenan could have been executed before it became known that the prosecution had suppressed exculpatory evidence. It would be an unspeakable travesty if the great state of Ohio were to execute a defendant and then determine that it had done so based on deliberate prosecutorial misconduct.
{¶ 15} The system worked in this case, in that Keenan now has access to information that should have been made available to him years ago. That is encouraging, but it is not a guarantee that the system will work in every instance or that it will always work in time. In this case, because Keenan has not been executed, there is still time for justice to be rendered appropriately. If he had been executed, there would have been no way for the state to cleanse itself from the awful reality of having executed a person who had not received his full measure of legal protection. To ensure that that never happens, the General Assembly should abolish the death penalty.